Petition for Writ of Prohibition Denied as Moot and Memorandum Opinion
filed June 25, 2009







 
Petition
for Writ of Prohibition Denied as Moot and Memorandum Opinion filed June 25,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00360-CV
____________
 
IN RE CUNNINGHAM LINDSEY CLAIMS MANAGEMENT, INC.,
and GLENDA HIGGINS, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF
PROHIBITION
 

 
M E M O R
A N D U M   O P I N I O N
This
original proceeding is related to an appeal from a judgment signed May 3, 2007,
in cause number 2004-53229 in the 215th District Court of Harris County, Texas,
styled Lloyd Snyder v. Cunningham Lindsey Claims Management, Inc., and
Glenda Higgins, which was filed in this Court under our number
14-07-00449-CV.  Relators filed this petition for writ of prohibition in
conjunction with, and in the alternative to, their motion pursuant to Texas
Rule of Appellate Procedure 24 seeking relief from proceedings in the court
below to enforce the May 3, 2007, judgment.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  Relators also filed an emergency motion seeking temporary
relief.  See Tex. R. App. P. 52.10.  




In their
petition, relators seek to have this Court direct the trial court to vacate its
March 9, 2009, order appointing an auditor and prohibit the trial court from
enforcing its judgment or ordering post-judgment discovery pending our
disposition of the related appeal.
Today,
this Court has issued its opinion and judgment in the related appeal filed
under our cause number 14-07-00449.  This Court has ordered the judgment below
vacated and the case dismissed with prejudice.  Accordingly, the relief sought
in this petition has been rendered moot.
The
petition for writ of prohibit and motion for temporary relief are denied as
moot.
 
PER
CURIAM
 
Panel consists of
Justices Yates, Guzman and Sullivan.